      Case 1:18-cv-00068 Document 396 Filed on 06/14/19 in TXSD Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                                  )
                                                         )
                Plaintiffs,                              )
                                                         )
        v.                                               ) Case No. 1:18-CV-68
                                                         )
UNITED STATES OF AMERICA, et al.,                        )
                                                         )
                Defendants,                              )
                                                         )
KARLA PEREZ, et al.,                                     )
                                                         )
               Defendant-Intervenors,                    )
and                                                      )
                                                         )
                                                         )
STATE OF NEW JERSEY,
                                                         )
                                                         )
              Defendant-Intervenor.                      )

 DEFENDANT-INTERVENOR’S UNOPPOSED MOTION TO EXCEED PAGE LIMITS

        Defendant-Intervenor State of New Jersey (“New Jersey”) respectfully requests that the Court

grant it permission to exceed the 20-page limit for memoranda of law by 19 pages for its Memorandum

of Law in Opposition to Plaintiffs’ Motion for Summary Judgment. Plaintiffs made a similar Motion

To File Excess Pages, which was granted (see Dkt. 355, Dkt. 361), and on February 4, 2019 Plaintiffs

filed a 48-page Memorandum in support of their Motion for Summary Judgment (see Dkt. 357). New

Jersey’s Memorandum of Law in Opposition will address complex issues in a case of national

importance, and New Jersey requires these extra pages to adequately present these issues to the Court

for adjudication. New Jersey seeks this extension for good cause and in the interest of justice, and no

party will be prejudiced if the motion is granted.

        Counsel for Plaintiffs, Federal Defendants, and the Perez Defendant-Intervenors have each

indicated that they do not oppose this request.



                                                     1
    Case 1:18-cv-00068 Document 396 Filed on 06/14/19 in TXSD Page 2 of 3



                                         CONCLUSION

       New Jersey respectfully requests that the Court grant this Motion to Exceed Page Limits.



Dated: June 14, 2019                         GURBIR S. GREWAL
                                             ATTORNEY GENERAL OF NEW JERSEY

                                     By:     /s/Glenn Moramarco
                                             Assistant Attorney General
                                             (admitted pro hac vice)
                                             Richard J. Hughes Justice Complex
                                             25 Market Street, 1st Floor
                                             Trenton, New Jersey 08625-0116
                                             Phone: (609) 376-3235
                                             Fax: (609) 777-4015
                                             Glenn.Moramarco@law.njoag.gov

                                             Attorney for Defendant-Intervenor State of New
                                             Jersey




                                                2
     Case 1:18-cv-00068 Document 396 Filed on 06/14/19 in TXSD Page 3 of 3



                                  CERTIFICATE OF CONFERENCE

          I certify that on June 11 and June 12, 2019, counsel for the parties conferred regarding the

relief requested in this motion and counsel for Plaintiffs, Federal Defendants, and the Perez Defendant-

Intervenors each indicated that they do not oppose this motion.

                                                          /s/ Glenn J. Moramarco
                                                          Glenn J. Moramarco



                                     CERTIFICATE OF SERVICE

          I certify that on June 14, 2019, I caused this document to be electronically filed with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                          /s/ Glenn J. Moramarco
                                                          Glenn J. Moramarco




                                                     3
